Citation Nr: 1455710	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension as secondary to service connected diabetes mellitus with erectile dysfunction.

2.  Entitlement to service connection for hypertension as secondary to service connected diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to October 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  Jurisdiction of the case now rests with the Nashville, Tennessee VARO.  In November 2012, a Travel Board hearing was scheduled at the Veteran's request; he failed to appear for the hearing and has not shown good cause for such failure.  Therefore, his hearing request is considered withdrawn.

The issue of entitlement to service connection for hypertension as secondary to diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2009 rating decision denied reopening a claim for service connection for coronary artery disease (CAD) and hypertension associated with service connected diabetes, finding that the evidence of record did not show that the Veteran had been diagnosed with hypertension; he was properly notified of the decision, filed a timely notice of disagreement (NOD), but failed to perfect his appeal following the issuance of a September 2009 statement of the case (SOC); therefore, that decision is now final.

2.  Since the January 2009 denial, evidence has been received that is neither cumulative nor redundant of evidence previously of record, relates to previously unestablished facts needed to substantiate a claim of service connection for hypertension as secondary to diabetes, and raises a reasonable possibility of doing so.



CONCLUSIONS OF LAW

New and material evidence has been received since the January 2009 rating decision, which was the last denial with respect to the issue on appeal; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to discuss the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Veteran originally filed a claim of service connection for hypertension secondary to diabetes in October 2003.  A March 2004 rating decision denied that claim (characterized as CAD status post angioplasty with hypertension associated with diabetes), finding no evidence showing a diagnosis of hypertension at the time.  Thereafter, he sought to reopen his claim for a "heart condition" secondary to diabetes in July 2008.  The AOJ interpreted the claim as one to reopen the previously denied claim involving CAD and hypertension; the Veteran did not indicate disagreement with this characterization, and continued to submit statements in support of a claim for hypertension along with CAD.  In January 2009, the AOJ declined to reopen, finding there was still no evidence showing a diagnosis for hypertension, and that therefore no new and material evidence had been received.  The Veteran filed a timely notice of disagreement, and the AOJ issued a September 2009 SOC.  However, the Veteran did not file a timely substantive appeal to perfect his appeal in the matter; the January 2009 rating decision is now final.  

Evidence of record at the time of the January 2009 decision included service treatment records (STRs), service personnel records, VA treatment records, the original March 2004 denial in this matter, lay statements, and private medical records.  Since then, the Veteran has submitted additional private medical records, dated between October 2004 and December 2009 which show several diagnoses of hypertension.  These records are not cumulative or redundant of evidence previously of record; they are undeniably "new" evidence.  Moreover, they clearly show that he has a current diagnosis for hypertension, a previously unestablished fact needed to substantiate the underlying claim, and the Veteran is currently service connected for diabetes, which he alleges his hypertension is secondary to.  Consequently, considering the low threshold for reopening set forth in Shade, the Board finds that the new evidence also raises a reasonable possibility of substantiating the underlying claim.  Accordingly, new and material has been received since the last final denial, and the claim must be reopened.  


ORDER

The appeal seeking to reopen a claim of service connection for hypertension as secondary to service connected diabetes mellitus with erectile dysfunction is granted.



REMAND

When the Board reopens a claim that the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived RO initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for AOJ development and initial de novo consideration of the reopened claim is necessary.

Furthermore, the Veteran has not been afforded a VA examination in conjunction with this claim.  The evidence shows he has a present diagnosis for hypertension, is service connected for diabetes (the disability on which his secondary claim is based), and has consistently alleged that the two are related.  Thus, the low threshold for when VA is obligated to provide an examination, set forth in McLendon v. Nicholson, 20 Vet.  App. 79, 81 (2006), is met.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to be examined by an appropriate VA medical doctor to determine the nature and etiology of the Veteran's hypertension disability.  Based on an examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner should indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was caused or aggravated by his service connected diabetes mellitus with erectile dysfunction.

All opinions must include a complete rationale.  If the opinion is that the Veteran's hypertension is unrelated to his diabetes, the examiner should identify an etiology deemed more likely, and explain why that is so.

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


